United States Court of Appeals
          FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued January 22, 2020                 Decided June 16, 2020

                         No. 18-5145

    AMERICAN GREAT LAKES PORTS ASSOCIATION, ET AL.,
                    APPELLANTS

                               v.

     KARL L. SCHULTZ, IN HIS OFFICIAL CAPACITY AS
   COMMANDANT, UNITED STATES COAST GUARD, ET AL.,
                    APPELLEES


                  Consolidated with 18-5167


        Appeals from the United States District Court
                for the District of Columbia
                    (No. 1:16-cv-01019)


     C. Jonathan Benner argued the cause for appellants. With
him on the briefs was Michael E. Deutsch. Kayla Grant entered
an appearance.

     Jane M. Lyons, Assistant U.S. Attorney, argued the cause
for federal appellees. With her on the brief were Jessie K. Liu,
U.S. Attorney, and R. Craig Lawrence, Assistant U.S.
Attorney. Jeremy S. Simon, Assistant U.S. Attorney, entered an
appearance.
                                2

    John Longstreth argued the cause for intervenor-
appellees. With him on the brief was Mark Ruge.

    Before: SRINIVASAN, Chief Judge, and ROGERS and RAO,
Circuit Judges.

    Opinion for the Court filed by Circuit Judge RAO.

     RAO, Circuit Judge: Ships engaged in foreign trade on the
Great Lakes must use pilots registered pursuant to the Great
Lakes Pilotage Act of 1960. The Coast Guard administers this
licensing monopoly and sets rates for the American pilots,
which has resulted in ongoing disputes between the Pilots and
the Great Lakes commercial shipping and port interests
(“Shippers”). This case requires us to resolve an
Administrative Procedure Act challenge by the Shippers to the
pilot rates for the 2016 commercial shipping season (“2016
Rule”). The Shippers claim the 2016 Rule set an artificially
inflated pilot rate that caused significant harm to the industry.
The district court upheld parts of the 2016 Rule setting higher
compensation targets for the Pilots, but held several parts of the
Rule to be unsupported by the administrative record and
remanded to the Coast Guard without vacating the Rule. We
affirm the district court’s decision in full. Although remand
without vacatur is the exception rather than the rule, in these
circumstances, the district court acted within its discretion,
given the disruption likely to occur from reallocating rates paid
several years ago.

                                I.

   The Great Lakes Pilotage Act requires foreign vessels and
American vessels participating in foreign trade to hire an
American or Canadian maritime pilot to assist in navigating the
                                    3
difficult waters of the Great Lakes. See 46 U.S.C. §§ 9301–
9308. The Act authorizes the Coast Guard to certify pilots,
establish conditions of service, and set the rates that pilots must
charge for their services. See 46 U.S.C. § 9303. Pursuant to this
statutory authority, the Coast Guard has certified three pilotage
associations to be the exclusive American providers of Great
Lakes pilotage services in their assigned regions. See 81 Fed.
Reg. 11,908, 11,910 (Mar. 7, 2016). When setting rates, the
Coast Guard must consider “the public interest and the costs of
providing the services.” 46 U.S.C. § 9303(f). The Coast Guard
must “establish new pilotage rates by March 1 of each year,”
id.,1 which the agency does through notice and comment
rulemaking.

     After requests from the Pilots and Shippers, the Coast
Guard proposed a new methodology to calculate Great Lakes
pilot rates for the 2016 shipping season. The Coast Guard’s
proposed rule was based largely upon the recommendations of
the Great Lakes Pilotage Advisory Committee (GLPAC), an
entity created by Congress in 1983 for the purpose of assisting
the Coast Guard in formulating rates. See 80 Fed. Reg. 54,484,
54,486 (Sept. 10, 2015); 46 U.S.C. § 9307(d)(2) (“The
Secretary shall consider the information, advice, and

1
    46 U.S.C. § 9303(f) reads in full:
          The Secretary shall prescribe by regulation rates and
          charges for pilotage services, giving consideration
          to the public interest and the costs of providing the
          services. The Secretary shall establish new pilotage
          rates by March 1 of each year. The Secretary shall
          establish base pilotage rates by a full ratemaking at
          least once every 5 years and shall conduct annual
          reviews of such base pilotage rates, and make
          adjustments to such base rates, in each intervening
          year.
                                4
recommendations of the Committee in formulating policy
regarding matters affecting Great Lakes pilotage.”). The
agency identified two reasons for changing the methodology.
First, both the Pilots and the Shippers identified
methodological issues that distorted the ratemaking
calculation. The Pilots argued that the methodology resulted in
artificially low rates that made it difficult to attract and retain
pilots (harming “the public interest”) and the Shippers argued
that the rates were artificially inflated (ignoring “the costs of
providing the services”). See, e.g., 80 Fed. Reg. at 54,486.
Second, the Coast Guard previously relied on union
compensation data for similarly situated merchant marine
masters and mates to help determine target pilot compensation;
however, such data was no longer available from the union. See
id. at 54,484.

     After the public comment period, the Coast Guard
finalized the 2016 Rule largely along the lines initially
proposed and consistent with the GLPAC recommendations.
81 Fed. Reg. at 11,908. In adopting a new methodology, the
Coast Guard found that the prior ratesetting undercompensated
pilots, which resulted in pilot shortages and threats to vessel
safety. The agency concluded rates must be increased to ensure
a well qualified pool of pilots. Id. at 11,910. The new
methodology was designed “to generate sufficient revenue for
the pilots to provide the service [the public] require[s].” See id.
at 11,909. To accomplish this, the Coast Guard, as relevant to
this appeal, switched to the Peak Staffing Model, which pegged
the number of necessary pilots to peak traffic periods in order
to ensure the availability of rested pilots at all times. See 80
Fed. Reg. at 54,489; 81 Fed. Reg. at 11,908–909. The agency
also employed Canadian pilot compensation as a benchmark
for compensation, plus a ten percent cost of living upward
adjustment to incentivize American pilots to remain in the
Great Lakes region. 81 Fed. Reg. at 11,914–915. Finally, the
                                   5
Coast Guard estimated the rule would cost the shipping
industry an additional $1.87 million annually, as well as a one-
time $1.65 million expense to cover training. Id. at 11,937–38.

     The Shippers, represented by the American Great Lakes
Ports Association, filed a lawsuit challenging the 2016 Rule
under the Administrative Procedure Act in the United States
District Court for the District of Columbia. The Shippers
disputed the overall justification for the new methodology,
questioning the agency’s conclusion that there was a
compensation-driven pilot shortage in the Great Lakes region
that could be remedied by increasing pilot rates. They also
challenged the Coast Guard’s failure to consider “weighting
factors”2 in the methodology; the setting of American pilot
rates using Canadian pilot compensation with a ten percent
upward adjustment; and the use of the new Peak Staffing
Model to calculate rates.

     The district court rejected the Shippers’ overarching
challenge to the Coast Guard’s new methodology. See Am.
Great Lakes Ports Ass’n v. Zukunft, 296 F. Supp. 3d 27, 39–41
(D.D.C. 2017). As an initial matter, the court held the Coast
Guard’s decision to increase rates was not arbitrary and
capricious because it rested on sufficient record evidence “even
absent the empirical evidence demanded by Plaintiffs.” Id. at
39–41. The court also affirmed the Coast Guard’s use of the
Peak Staffing Model to determine the number of rested pilots

2
  Weighting factors “are multipliers that are used by pilotage
associations to calculate the actual pilotage fees that the associations
will charge for any given voyage. In essence, the larger the vessel,
the higher the weighting factor, and the more the pilotage
associations can charge.” Am. Great Lakes Ports Ass’n v. Zukunft,
296 F. Supp. 3d 27, 35 n.5 (D.D.C. 2017). The Shippers contended
that the Coast Guard’s failure to account for these factors artificially
inflated the pilot rates.
                                6
needed throughout the season because one of the agency’s
rationales—safety—was “amply supported” by the record. Id.
at 42–43. The court, however, held two aspects of the Coast
Guard’s new methodology to be unsupported by the record.
First, the court held there was no reasoned basis for setting
American pilot compensation by reference to a ten percent
increase over the base Canadian compensation rate because the
figure came from unidentified comments during a GLPAC
meeting. Id. at 46–48. Second, the court held that the Coast
Guard acted arbitrarily by failing to account for increased pilot
revenue from vessel weighting factors, resulting in a potential
overcharge to the Shippers. Id. at 51–52. Noting the difficulty
of crafting a remedy, the district court instructed the parties to
file supplemental briefing on the appropriate remedy. Id. at 56.

     Following additional briefing, the district court
determined, in a separate published opinion, that remand
without vacatur was the appropriate remedy. See Am. Great
Lakes Ports Ass’n v. Zukunft, 301 F. Supp. 3d 99, 104–05
(D.D.C. 2018). The Shippers urged the court to vacate the 2016
Rule and order various forms of prospective and retroactive
relief to compensate for the unlawfully inflated rates. Id. at 102.
The district court noted the Shippers’ requests demonstrated
they “fundamentally misunderstand th[e] Court’s prior ruling”
because the court had not held that the rates were too high, but
instead that the rates were not justified by the administrative
record. Id. The court found the errors in the 2016 Rule were
substantial because the Coast Guard provided no support for
pegging compensation to Canadian pilots or for its failure to
include weighting factors (which were included in the 2017
rate review). Id. at 103. Although the court determined the
Coast Guard’s errors to be significant, it remanded without
vacatur because the “disruptive consequences” of vacatur
outweighed the seriousness of the errors. Id. at 103–05. The
court noted it was unclear “whether and to what extent the
                                 7
pilotage associations might be required to issue refunds” in
response to vacatur but that “to the extent that they would be
required to do so, the disruptive consequences are clear.” Id. at
104. The court thus remanded to the Coast Guard to “evaluate
and justify an appropriate adjustment to benchmark
compensation for its ratemaking methodology going forward.”
Id. at 105.

     The Shippers appeal, arguing the district court erred in
affirming parts of the 2016 Rule and further abused its
discretion in declining to vacate the Rule despite finding
significant parts of it unsupported by the record.

                                II.

     As an initial matter, this court must assure itself that it has
jurisdiction over the Shippers’ appeal of the district court’s
remand order. See Steel Co. v. Citizens for a Better Env’t, 523
U.S. 83, 94–95 (1998). The courts of appeals have jurisdiction
over “all final decisions of the district courts of the United
States,” 28 U.S.C. § 1291, and “[a] remand order usually is not
a final decision,” NAACP v. United States Sugar Corp., 84 F.3d
1432, 1436 (D.C. Cir. 1996). We have noted, however, that
“[t]he requirement of finality is to be given a practical rather
than a technical construction.” Limnia, Inc. v. Dep’t of Energy,
857 F.3d 379, 385 (D.C. Cir. 2017) (internal quotation marks
omitted). A remand order “that terminate[s] an action fall[s]
within the core of Section 1291’s requirement of finality.” Id.
(internal quotation marks omitted).

    Here, the district court’s remand order effectively
terminates the Shippers’ action. This appeal presents the only
opportunity for the Shippers to challenge the remand order.
Although “a remand for significant further proceedings”
generally constitutes a nonfinal order, Pueblo of Sandia v.
Babbitt, 231 F.3d 878, 881 (D.C. Cir. 2000), the remand order
                               8
under review does not instruct the Coast Guard to reopen the
2016 rate review and conduct further proceedings. See Am.
Great Lakes Ports Ass’n, 301 F. Supp. 3d at 105. The order
thus finally disposed of the Shippers’ APA challenges to the
2016 Rule. See In re Long-Distance Tel. Serv. Fed. Excise Tax
Refund Litig., 751 F.3d 629, 633 (D.C. Cir. 2014) (“[T]reating
the district court’s remand order as unappealable would
effectively preclude … plaintiffs from ever challenging the
district court’s decisions.” (internal quotation marks omitted)).
Moreover, it is relevant, although not dispositive, see Limnia,
857 F.3d at 386, that the district court characterized its remand
order as “a final appealable Order.” J.A. 119. In sum, we have
jurisdiction over the Shippers’ appeal under 28 U.S.C. § 1291.

                              III.

     Turning to the merits, the Shippers challenge the Coast
Guard’s determination that a compensation-driven pilot
retention crisis necessitated increased rates and that the Peak
Staffing Model should be used to calculate rates. We review
such challenges “de novo, evaluating the administrative record
directly and invalidating the [agency’s] actions only if, based
on that record, they are arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law.” Stand Up
for California! v. Dep’t of Interior, 879 F.3d 1177, 1181 (D.C.
Cir. 2018) (internal quotation marks omitted).

                               A.

    The Shippers first challenge the Coast Guard’s finding that
a compensation-driven pilot shortage was developing on the
Great Lakes, endangering both safety and efficient commerce.
We agree with the Coast Guard that the record contains ample
evidence of a pilot shortage on the Great Lakes and that the
shortage was caused by low compensation.
                               9
     As to the shortage, the Coast Guard explained that the
number of pilots has decreased significantly, with thirty-one
pilots leaving the system. The rate of attrition has exceeded the
rate of replacement, resulting in a net decrease of twenty-two
percent, from forty-four to thirty-six pilots in less than a
decade. See 81 Fed. Reg. at 11,919. The 2016 Rule includes
abundant evidence that this decline has brought pilot numbers
below acceptable levels, impairing the safety of Great Lakes
navigation. See, e.g., id. at 11,918–921.

     The agency also cited significant evidence demonstrating
that low compensation drove this pilot shortage. For instance,
comments from affected individuals and entities supported the
Coast Guard’s conclusion that compensation was a key factor
in the retention and recruitment of pilots. Former pilots and
trainees stated they “resigned because of low pay and long
hours.” 81 Fed. Reg. at 11,919. Hiring agents noted that “low
compensation and long hours … kept many highly qualified
mariners from signing on as pilots.” Id. Finally, one pilot
commented that “10 pilots in his association took early
retirement to escape the low compensation and long hours.” Id.
The administrative record thus indicated that the Great Lakes
have a “retention and attraction problem” because its pilots are
“the lowest paid pilots in America” and “have the highest
workload in America.” J.A. 468 (statement from Pilots’
representative at GLPAC meeting).

     The Shippers primarily challenge the agency’s reliance on
public comments, rather than empirical evidence. Appellant Br.
37–40. The APA, however, “imposes no general obligation on
agencies to produce empirical evidence.” Stilwell v. Office of
Thrift Supervision, 569 F.3d 514, 519 (D.C. Cir. 2009). The
Coast Guard’s heavy reliance on comments was legitimate in
this proceeding. The Great Lakes pilotage labor market is
small—approximately thirty-six pilots—and the agency
                               10
received comments from a large segment of current and former
pilots, who consistently cited compensation as a leading reason
for the pilot shortage. See 81 Fed. Reg. at 11,917–920. “A
degree of agency reliance on [comments from affected parties]
is not only permissible but often unavoidable.” Nat’l Ass’n of
Regulatory Util. Comm’rs v. FCC, 737 F.2d 1095, 1124 (D.C.
Cir. 1984). The Shippers provide no contrary evidence,
empirical or otherwise, to suggest these firsthand accounts are
not representative of pilots at large. “[A]n agency need not—
indeed cannot—base its every action upon empirical data;
depending upon the nature of the problem.” Chamber of
Commerce of U.S. v. SEC, 412 F.3d 133, 142 (D.C. Cir. 2005).
It was entirely reasonable for the agency to rely on reasons
provided by the hiring agents, pilots, and former pilots to
determine that an increase in compensation would aid retention
and recruitment of Great Lakes pilots.

     Moreover, the Coast Guard’s conclusion that
compensation is a major cause of the shortage was supported
by the recommendations of the Great Lakes Pilotage Advisory
Committee (GLPAC). See 80 Fed. Reg. at 54,486; 81 Fed. Reg.
at 11,911 (citing GLPAC recommendation). Congress directed
that the Coast Guard “shall consider” GLPAC’s
recommendations, 46 U.S.C. § 9307(d)(2), and here GLPAC
unanimously recommended many aspects of the methodology
the agency adopted in the 2016 Rule. See 80 Fed. Reg. at
54,486. In addition, the agency relied upon an expert evaluation
in the Coast Guard-commissioned Bridge Hour Study, which
identified growing concern “regarding the available candidate
pool to replace pilots who will soon be retiring” and cited
inadequate pay “as a leading issue” alongside “stability of
pay,” “quality of life,” and other issues. J.A. 495; 81 Fed. Reg.
at 11,908.
                              11
     The administrative record thus included a wealth of
evidence supporting the agency’s conclusion that if it “fail[ed]
to implement this methodology and new rates, … the pilot
associations will not be able to recruit experienced mariners
and retain their registered pilots.” 81 Fed. Reg. at 11,925; cf.
FCC v. Nat’l Citizens Comm. for Broad., 436 U.S. 775, 814
(1978) (“[C]omplete factual support in the record for the
[agency’s] judgment or prediction is not possible or required; a
forecast of the direction in which future public interest lies
necessarily involves deductions based on the expert knowledge
of the agency.” (internal quotation marks omitted)). In sum, the
Coast Guard reasonably concluded that “increased pilot rates
are the best and quickest way to attract and retain more
qualified pilots.” 81 Fed. Reg. at 11,921.

                              B.

     The Shippers also challenge the Peak Staffing Model as
arbitrary and capricious. Part of the Coast Guard’s new
ratesetting methodology, the Model seeks to ensure the pilot
rate is sufficient to cover the cost of employing “the number of
pilots needed to meet each shipping season’s peak pilotage
demand periods without interruption to service.” 80 Fed. Reg.
at 54,489. In the 2016 Rule, the Coast Guard predicted the
Model would reduce delays caused by insufficient staffing and
also increase safe pilotage practices. See 81 Fed. Reg. at
11,922. The district court found the delay rationale
“inconclusive” but could not “say that the evidence necessarily
runs counter to the Coast Guard’s conclusion.” Am. Great
Lakes Ports Ass’n, 296 F. Supp. 3d at 42. The court, however,
found the record “amply supported the Coast Guard’s
conclusion that greater staffing levels were needed to improve
safe pilotage on the Great Lakes.” Id. at 43. The Shippers
                                 12
maintain that the Coast Guard’s explanation for its reliance on
the Model is inadequate.

     We find that the agency adequately supported the Peak
Staffing Model on the grounds that it furthered safe pilotage.
When setting rates, the Coast Guard must consider “the public
interest,” 46 U.S.C. § 9303(f), and this court has interpreted the
public interest to include safe pilotage. See Menkes v. DHS, 637
F.3d 319, 334 (D.C. Cir. 2011); accord id. at 351 (Brown, J.,
dissenting in part) (noting that the text and structure of the Act
“promotes maritime safety”). The Coast Guard concluded the
Peak Staffing Model is necessary to ensure there are enough
pilots on hand throughout the season to cover surge periods.
See 81 Fed. Reg. at 11,922. Without pegging staffing needs to
the peak periods, which may occur anytime during the season,
situations will inevitably arise in which pilots will have to forgo
the necessary rest periods recommended by the National
Transportation Safety Board (“NTSB”). See id. (“Setting pilot
numbers high enough to accommodate all these peak periods is
essential … to provide the recuperative monthly rest periods
recommended by the NTSB in the interests of safety.”). Citing
multiple reports, commenters, and the NTSB recommendation,
the agency’s decision rests on an ample record supporting the
conclusion that the shortage of rested pilots endangered safety.
See, e.g., 81 Fed. Reg. at 11,918–922. Although the record does
not support the reducing delay rationale,3 the public safety
3
  Like the district court, we find the record inconclusive regarding a
correlation between delays and staffing levels. The Coast Guard’s
support for the delay rationale consists of a series of charts
comparing pilot staffing levels and delay hours. 81 Fed. Reg. at
11,920–921. The charts compare only two variables, pilot staffing
and delay hours, and fail to demonstrate a correlation between the
two. See id. The Coast Guard acknowledged that “[o]ther factors
contribute to delays,” but provided no analysis of the various factors
that cause delays. Id. at 11,921.
                                 13
rationale provides an independent and sufficient reason for the
Peak Staffing Model.

     In lieu of the Peak Staffing Model, which required
maintaining a greater number of pilots at all times, the Shippers
assert that part time contractors could supplement full time
Great Lakes pilots during peak periods. Yet the Coast Guard
specifically determined this alternative would be unsafe
because contract pilots would not have knowledge of local
waters and weather conditions in the Great Lakes and could not
gain the necessary experience on short notice. See 81 Fed. Reg.
at 11,922. Moreover, the agency explained that other pilotage
systems are not proper comparators because “those systems
cover smaller areas in which those pilots more easily can
maintain the necessary knowledge without impacting safety.”
Id. With ample record evidence, we decline to second guess the
Coast Guard’s expertise over maritime safety and uphold the
use of the Peak Staffing Model.

                                IV.

     The Shippers prevailed below in their challenges to the
failure to consider weighting factors and to the use of an
upwardly adjusted Canadian benchmark for target pilot
compensation. See Am. Great Lakes Ports Ass’n, 301 F. Supp.
3d at 101. Neither the Coast Guard nor the Pilots attempt to
defend these aspects of the 2016 Rule on appeal.4 The Shippers,

4
  In subsequent rate adjustments, the Coast Guard addressed both
issues by including weighting factors in the calculation and by
pegging target compensation to union data (available from earlier
years) adjusted for inflation and Great Lakes conditions, rather than
the Canadian pilots’ compensation. See 84 Fed. Reg. 20,551, 20,553
(May 10, 2019) (“In 2017, we added … new steps that accurately
account for the … weighting factors …. In 2018, we revised the
methodology by which we develop the compensation benchmark.”).
                                14
however, argue that the district court’s decision to remand
without vacatur was an abuse of discretion because it
effectively precludes the Shippers from obtaining relief from
the agency’s arbitrary and capricious action.

     Although “vacatur is the normal remedy” under the APA,
our precedents permit a court to remand without vacating the
agency’s action in limited circumstances. Allina Health Servs.
v. Sebelius, 746 F.3d 1102, 1110 (D.C. Cir. 2014). To
determine whether to remand without vacatur, this court
considers first, “the ‘seriousness of the [action’s]
deficiencies,’” and, second, the “likely ‘disruptive
consequences’ of vacatur.” Id. (quoting Allied-Signal, Inc. v.
Nuclear Regulatory Comm’n, 988 F.2d 146, 150–51 (D.C. Cir.
1993)). The Coast Guard and Pilots do not dispute the
seriousness of the errors on appeal, and so we see no need to
disturb the district court’s finding. See Am. Great Lakes Ports
Ass’n, 301 F. Supp. 3d at 103 (“[T]he Court cannot conclude
that the defects in the Coast Guard’s 2016 Rule were not
serious.”). We focus on the parties’ main point of contention,
namely the district court’s assessment of the disruptive
consequences that would flow from vacating the 2016 Rule.

    The Shippers contend that the district court could “easily
remedy” the error by “ordering a review and repricing of the
invoices from the Pilotage Associations to the shipping
companies under the rates established under the prior 2015
Rule.” Appellant Br. 49. Yet the district court identified

This controversy remains live, however, because the agency has not
attempted to compensate the Shippers for potential overcharges
caused by the errors in the 2016 Rule. Cf. Cape Cod Hosp. v.
Sebelius, 630 F.3d 203, 210 (D.C. Cir. 2011) (“[S]ince the 2008 rule
in no way compensated for any underpayments that might have been
made in 2007, a live controversy remains regarding the hospitals’
objection to the 2007 rule.”).
                              15
numerous disruptive consequences that would follow from
vacating the 2016 Rule. Our review comes nearly four years
after rates have been paid in reliance on the 2016 Rule. As the
district court found, vacatur would mean that “every payment
that was made in the 2016 season was erroneous,” Am. Great
Lakes Ports Ass’n, 301 F. Supp. 3d at 104, and may involve the
Coast Guard and the Shippers attempting to recoup and
redistribute funds that changed hands years ago in numerous
separate transactions. Cf. Milk Train v. Veneman, 310 F.3d 747,
756 (D.C. Cir. 2002) (noting disruptive consequences from
attempting to retrieve funds erroneously disbursed and likely
invested by the recipients because “those moneys may not be
recoverable three years later”). Further, the precise amount of
each refund would be unclear given the lack of an operative
2016 rate. See Am. Great Lakes Ports Ass’n, 301 F. Supp. 3d
at 104.

     Under our precedents, a quintessential disruptive
consequence arises when an agency cannot easily unravel a
past transaction in order to impose a new outcome. We have
rejected approaches similar to the Shippers’ proposed
reinvoicing as “an invitation to chaos.” Sugar Cane Growers v.
Veneman, 289 F.3d 89, 97 (D.C. Cir. 2002). More generally,
although remand without vacatur remains an exceptional
remedy, we have held that it is appropriate when vacatur would
disrupt settled transactions. See Milk Train, 310 F.3d at 756;
Sugar Cane Growers, 289 F.3d at 97 (“The egg has been
scrambled and there is no apparent way to restore the status quo
ante.”). Because the district court acted within our precedents
and its remedial discretion, we affirm its order remanding the
2016 Rule to the agency without vacatur. Cf. Stand Up for
California!, 879 F.3d at 1190 (holding that “the district court
acted well within its discretion in finding vacatur unnecessary
to address any harm the defect had caused”).
                                  16
     We recognize that a remand without vacatur does not
provide the Shippers with the complete relief they sought, and
agencies often delay or decline to take action in these
circumstances. See In re Core Commc’ns, Inc., 531 F.3d 849,
862 (D.C. Cir. 2008) (Griffith, J., concurring) (“[E]xperience
suggests that [remand without vacatur] sometimes invites
agency indifference.”). The limits of a judicial remedy here
stem in part from this particular statutory scheme, which
requires the Coast Guard to review and adjust pilot rates
annually. By the time an appeal winds its way to us, the egg
will often be scrambled, leaving us with few options other than
telling the Coast Guard, in effect, to “try better next time.”5 In
its next annual rate review, the agency should consider if it has
the statutory authority to remedy the harms from the 2016 Rule
and if doing so would comport with its mandate to consider
“the public interest and the costs of providing the services.” 46
U.S.C. § 9303(f).6



5
  Government ratesetting in this regulatory program frequently
leaves either the Pilots or Shippers dissatisfied. As one district court
recently observed, “each year, it seems, either the shipping
companies or the associations that supply the pilots sue the Coast
Guard to challenge aspects of the rulemaking. The shippers
perennially complain that the rates are too high, while the pilots gripe
that they are too low.” Am. Great Lake Ports Ass’n v. Coast Guard,
18-cv-2650, 2020 WL 1157028, at *1 (D.D.C. Mar. 10, 2020); see
also St. Lawrence Seaway Pilots Ass’n v. Coast Guard, 357 F. Supp.
3d 30 (D.D.C. 2019); St. Lawrence Seaway Pilots Ass’n, Inc. v. Coast
Guard, 85 F. Supp. 3d 197 (D.D.C. 2015).
6
  At oral argument, the government suggested the agency could
account for potential overcharges to the Shippers in a future rate
adjustment. See Oral Arg. 27:40–29:35. We take no position on
whether the Great Lakes Pilotage Act provides the Coast Guard with
the authority to take such an action.
                             17
                            ***

    For the foregoing reasons, we affirm the district court’s
decision in full.

                                                 So ordered.